                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN
                              MILWAUKEE DIVISION


DEANDRE R. MCCOLLUM,

                                Plaintiff,              Case No. 2:21-cv-00316

               v.

EDWARD A. DREWITZ
and RACINE COUNTY,

                              Defendants.


                                   COMPLAINT


      NOW COMES Plaintiff Deandre R. McCollum, by his attorneys, the law

firm of GINGRAS THOMSEN & WACHS LLP, by Attorney William F. Sulton, and files

this complaint against Defendants Edward A. Drewitz, a Racine County deputy

sheriff, and Racine County.

                                  I. Introduction

      1.      This action is brought to redress Racine County Deputy Sheriff

Edward A. Drewitz’s flagrant and purposeful excessive force against Plaintiff

Deandre R. McCollum on August 13, 2018.

      2.      On August 13, 2018, at 10:46 a.m., Deputy Drewitz was on patrol

with his patrol service dog in the City and County of Racine. Deputy Drewitz saw

Mr. McCollum sitting in the driver’s seat of his car with tinted windows. Deputy



                                                                           [1 / 11]
           Case 2:21-cv-00316-JPS Filed 03/11/21 Page 1 of 11 Document 1
Drewitz believed Mr. McCollum’s car windows were too tinted and attempted to

stop Mr. McCollum for that reason. Mr. McCollum drove away, and Deputy

Drewitz gave chase.

      3.      Mr. McCollum’s car collided with another car and was disabled. Mr.

McCollum attempted to run away on foot. Deputy Drewitz commanded his patrol

dog to go after Mr. McCollum. Deputy Drewitz’s dog stopped Mr. McCollum by

biting Mr. McCollum in his right leg, causing Mr. McCollum to fall to the ground

and scream out in pain. Mr. McCollum immediately gave himself up and stopped.

Despite the fact that Mr. McCollum had surrendered and was not resisting,

Deputy Drewitz refused to intervene to stop his dog from viciously biting Mr.

McCollum’s legs numerous times.         Rather than intervening to protect Mr.

McCollum from further pain and injury, Deputy Drewitz took out his taser and

shot Mr. McCollum in the chest causing more pain and injury to Mr. McCollum.

Even after Deputy Drewitz had handcuffed Mr. McCollum, Deputy Drewitz

continued to tase Mr. McCollum and released his patrol dog to brutally bite Mr.

McCollum in his left shoulder and right arm. As shown below, Mr. McCollum

suffered significant pain and injury.




                                                                           [2 / 11]
           Case 2:21-cv-00316-JPS Filed 03/11/21 Page 2 of 11 Document 1
                                   II. Parties

      A.      Plaintiff

      4.      Plaintiff Deandre R. McCollum (“Mr. McCollum”) is an African-

American man who currently resides and is domiciled in the Eastern District of

Wisconsin.

      B.      Defendants

      5.      Defendant Edward A. Drewitz (“Deputy Drewitz”) is a white deputy

sheriff for Racine County Wisconsin, which is located in the Eastern District of

Wisconsin. At all times relevant to the claims in this complaint, Deputy Drewitz

was acting under color of law and within the scope of his employment as a deputy

sheriff for Racine County. Deputy Drewitz is being sued in his individual capacity.

      6.      Defendant Racine County (“Racine County”) with offices of its

executive at 730 Wisconsin Avenue, Racine, Wisconsin 53403, is and was at all

times material hereto, a municipal corporation organized under the laws of the

State of Wisconsin.       Racine County, through its Executive and County

Supervisors, established, operated, and maintained the Racine County Sheriff’s

Office (“RCSO”) at all times material hereto. Racine County is responsible for

creating and implementing constitutional policies and practices; then training

and supervising its officers consistent with said policies; disciplining sheriff’s

deputies for violating said policies to ensure that the deputies’ conduct conforms

with constitutional practices: thus ensuring that the treatment of all people by

Racine County law enforcement complies with the United States Constitution and


                                                                           [3 / 11]
           Case 2:21-cv-00316-JPS Filed 03/11/21 Page 3 of 11 Document 1
other federal, state, and local laws. Pursuant to Wis. Stat. § 895.46, Racine

County is obligated to indemnify all defendants in this action.

                           III. Jurisdiction and Venue

       7.      This Court has jurisdiction over Plaintiff’s claims and the Parties

pursuant to 28 U.S.C. § 1331 and § 1343(a)(1), (3), and (4).

       8.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b)(1) and

(2).

                                     IV. Facts

       A.      Background

       9.      On August 13, 2018, at 10:46 a.m., Deputy Drewitz was on patrol

with his patrol service dog in the City and County of Racine.

       10.     Deputy Drewitz saw Mr. McCollum sitting in the driver’s seat of his

car with tinted windows.

       11.     Deputy Drewitz believed Mr. McCollum’s car windows were too

tinted.

       12.     Deputy Drewitz decided to stop Mr. McCollum on the grounds that

his car windows were too tinted.

       13.     Mr. McCollum drove away from Deputy Drewitz.

       14.     Deputy Drewitz pursued Mr. McCollum.

       15.     Mr. McCollum’s car collided with another car and was disabled.

       16.     Mr. McCollum exited his disabled car and ran away on foot.




                                                                            [4 / 11]
            Case 2:21-cv-00316-JPS Filed 03/11/21 Page 4 of 11 Document 1
        17.    Deputy Drewitz stopped and commanded his patrol dog to go after

Mr. McCollum.

        18.    As shown on Deputy Drewitz’s body camera footage 1 and below,

Deputy Drewitz’s patrol dog stopped Mr. McCollum by biting Mr. McCollum’s

right leg.




        19.    As a result of the excruciating physical pain caused by the patrol dog’s

biting, Mr. McCollum fell to the ground and screamed out in pain.

        20.    Mr. McCollum was stopped and immediately gave himself up.

        B.     First Violation

        21.    As Deputy Drewitz approached, Mr. McCollum begged Deputy

Drewitz to stop his patrol dog from biting.




1Plaintiff incorporates the video footage in the following link, which is a portion of Deputy Drewitz’s
body camera footage:
https://www.dropbox.com/s/qy0hpevqt6puxut/edward%20drewitz%20body%20cam.mp4?dl=0.


                                                                                               [5 / 11]
          Case 2:21-cv-00316-JPS Filed 03/11/21 Page 5 of 11 Document 1
      22.   Mr. McCollum described the pain to Deputy Drewitz as feeling like

his leg was breaking.

      23.   Deputy Drewitz failed and refused to stop his patrol dog from

continuing to bite Mr. McCollum’s legs, even though Mr. McCollum had

surrendered and was not resisting.

      24.   At the time that Deputy Drewitz refused to call off his patrol dog to

prevent further pain and injury to Mr. McCollum, the law was clearly established

that Deputy Drewitz’s actions were excessive and unreasonable under the Fourth

Amendment to the U.S. Constitution.

      C.    Second Violation

      25.   As shown in Deputy Drewitz’s body camera footage and below,

Deputy Drewitz took out his taser and shot Mr. McCollum in the chest, causing

further pain and injury to Mr. McCollum.




      26.   At the time that Deputy Drewitz refused to call off his patrol dog and

shot Mr. McCollum in the chest, the law was clearly established that Deputy


                                                                          [6 / 11]
        Case 2:21-cv-00316-JPS Filed 03/11/21 Page 6 of 11 Document 1
Drewitz’s actions were excessive and unreasonable under the Fourth Amendment

to the U.S. Constitution.

      D.    Third Violation

      27.   Deputy Drewitz handcuffed Mr. McCollum behind his back.

      28.   Mr. McCollum was not resisting.

      29.   As shown in Deputy Drewitz’s body camera footage and below, after

Mr. McCollum was handcuffed, Deputy Drewitz release his patrol dog to viciously

bite Mr. McCollum on his left shoulder.




      30.   At the time that Deputy Drewitz released his patrol dog to bite Mr.

McCollum on his left shoulder while he was handcuffed behind his back, the law

was clearly established that Deputy Drewitz’s actions were excessive and

unreasonable under the Fourth Amendment to the U.S. Constitution.

      E.    Fourth Violation

      31.   Mr. McCollum was handcuffed behind his back and was not resisting.




                                                                        [7 / 11]
        Case 2:21-cv-00316-JPS Filed 03/11/21 Page 7 of 11 Document 1
      32.    As shown in Deputy Drewitz’s body camera footage and below, after

Mr. McCollum was handcuffed and face down on the ground, Deputy Drewitz

continued to tase Mr. McCollum and released his patrol dog to brutally bite Mr.

McCollum on his right arm.




      33.    At the time that Deputy Drewitz continued to tase Mr. McCollum and

released his patrol dog to bite Mr. McCollum on his right arm while he was

handcuffed behind his back and face down on the ground, the law was clearly

established that Deputy Drewitz’s actions were excessive and unreasonable under

the Fourth Amendment to the U.S. Constitution.

                             V. Claims for Relief

      34.    Mr. McCollum incorporates here all other paragraphs in this

complaint.

      35.    Deputy Drewitz acted contrary to 42 U.S.C. § 1983 and the Fourth

Amendment to the U.S. Constitution by failing and refusing to intervene to stop



                                                                        [8 / 11]
        Case 2:21-cv-00316-JPS Filed 03/11/21 Page 8 of 11 Document 1
the patrol dog from causing excessive and unreasonable pain and injury to Mr.

McCollum after Mr. McCollum had surrendered and was not resisting.

      36.   Deputy Drewitz acted contrary to 42 U.S.C. § 1983 and the Fourth

Amendment to the U.S. Constitution when Deputy Drewitz took out his taser and

shot Mr. McCollum in the chest causing excessive and unreasonable pain and

injury after Mr. McCollum had surrendered and was not resisting.

      37.   Deputy Drewitz acted contrary to 42 U.S.C. § 1983 and the Fourth

Amendment to the U.S. Constitution when Deputy Drewitz released his patrol

dog to bite Mr. McCollum in his left shoulder causing excessive and unreasonable

pain and injury after Mr. McCollum was handcuffed and not resisting.

      38.   Deputy Drewitz acted contrary to 42 U.S.C. § 1983 and the Fourth

Amendment to the U.S. Constitution when Deputy Drewitz continued to tase Mr.

McCollum after Mr. McCollum was handcuffed and not resisting.

      39.    Deputy Drewitz acted contrary to 42 U.S.C. § 1983 and the Fourth

Amendment to the U.S. Constitution when Deputy Drewitz released his patrol

dog to bite Mr. McCollum on the right arm causing excessive and unreasonable

pain and injury after McCollum was handcuffed and not resisting.

      40.   Deputy Drewitz’s clearly unlawful conduct caused Mr. McCollum

physical pain, emotional pain, suffering, inconvenience, mental anguish, and loss

of enjoyment of life, and resulted in permanent scarring and nerve pain.




                                                                           [9 / 11]
        Case 2:21-cv-00316-JPS Filed 03/11/21 Page 9 of 11 Document 1
                             VI. Requested Relief

      41.    Mr. McCollum respectfully requests that the U.S. District Court for

the Eastern District of Wisconsin enter judgment for him on each claim and award

the following relief:

             a. A declaration that Deputy Drewitz acted contrary to 42 U.S.C. §

                1983 and the Fourth Amendment to the U.S. Constitution when

                he failed to stop his patrol dog from biting Mr. McCollum, when

                Deputy Drewitz shot Mr. McCollum in the chest with a taser,

                when Deputy Drewitz caused his patrol dog to bite Mr. McCollum

                after he was handcuffed and face down on the ground, and when

                Deputy Drewitz continued to tase Mr. McCollum even though Mr.

                McCollum had surrendered, was not resisting, was handcuffed

                behind his back, and face down on the ground.

             b. An order awarding damages for physical pain and suffering in an

                amount to be determined by a jury.

             c. An order awarding damages for emotional pain, suffering,

                inconvenience, mental anguish, loss of enjoyment of life, and other

                losses in an amount to be determined by a jury.

             d. An order awarding punitive damages in an amount to be

                determined by a jury.




                                                                      [10 / 11]
        Case 2:21-cv-00316-JPS Filed 03/11/21 Page 10 of 11 Document 1
            e. An order awarding of attorneys’ fees, experts’ fees, and other costs

               pursuant to 42 U.S.C. § 1988 in an amount to be determined by

               the Court.

            f. An order for further necessary and proper relief as determined by

               the Court.

                              VII. Jury Demand

      42.   Mr. McCollum hereby demands a trial by a jury on all issue of fact

and damages stated herein.


      Dated at the law office of GINGRAS THOMSEN & WACHS LLP in Milwaukee,

Wisconsin, on this 11th day of March, 2021.


                                     /s/ William F. Sulton
                                     WILLIAM F. SULTON
                                     State Bar No. 1070600

                                     GINGRAS THOMSEN & WACHS LLP
                                     219 N Milwaukee St Ste 520
                                     Milwaukee, WI 53202
                                     414-935-5490 (direct)
                                     414-778-0700 (main)
                                     wsulton@gtwlawyers.com

                                     Attorneys for Plaintiff,
                                     Deandre R. McCollum




                                                                     [11 / 11]
       Case 2:21-cv-00316-JPS Filed 03/11/21 Page 11 of 11 Document 1
